Citation Nr: 9903674	
Decision Date: 02/09/99    Archive Date: 02/17/99

DOCKET NO.  95-24 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from June 1954 to June 
1957.  He also had numerous short periods of active duty for 
training from May 1968 to April 1991, including from June 18-
30, 1978.  

In May 1992, the veteran filed claims for service connection 
for leg, heel, and back disability as a result of injury 
while on active duty for training in June 1978.  The 
Department of Veterans Affairs (VA) Regional Office (RO) 
denied the benefits sought in May 1995, and the veteran 
appealed only as to its denial of service connection for back 
disability.  He presented testimony before the undersigned 
during a hearing at the Board in May 1997.  The Board 
remanded the case to the RO in July 1997.


FINDING OF FACT

There is credible evidence of record of a fall during active 
duty for training in June 1978, of continued back symptoms 
since then, and of a medical nexus between the June 1978 fall 
and the currently diagnosed back disability.


CONCLUSION OF LAW

A back disability was incurred in the line of duty during 
active duty for training in June 1978.  
38 U.S.C.A. §§ 101(24), 1131, 5107(b) (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.102, 3.303 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he injured his back in June 1978, 
and that he has chronic back disability as a result.  He 
specifically contends that a fall into a landing craft during 
active duty for training caused compression of the spinal 
column, which started the degenerative process to the lower 
back.

The veteran does not assert that his back disability resulted 
from disease or injury incurred during active duty between 
June 1954 and June 1957; the Board accordingly will not 
address that period of service.

Factual background

A September 17, 1978 service medical record states that the 
veteran sustained soft tissue trauma to his feet and 
shoulders in the last week of June 1978 (which would have 
been during active duty for training) while boarding a marine 
landing craft in Keflavik harbor in Iceland.  X-rays had been 
negative.  The veteran still had some discomfort in his right 
ankle.

On Reserve service examination in January 1979, the veteran 
denied having or having had recurrent back pain, and 
clinically, his spine was normal.  On all subsequent reserve 
service examinations, the veteran denied having or having had 
recurrent back pain, and clinically, his spine was normal.  

In the interim from 1978 to 1991, the veteran received 
treatment on numerous occasions both from Navy and private 
health-care providers for problems which he had other than in 
the low back.  The only instance in which the low back was 
mentioned was in an August 1982 Navy medical record.  The 
medical record indicates that the veteran was working for the 
Department of Defense at the time.  It also shows that the 
veteran complained of an injury to his back while lifting a 
ladder, and that examination of the back was negative.  

A January 1991 clinical record from a private physician notes 
that the veteran complained of right hip pain and pain down 
his leg, with the date of onset being in December 1990.  He 
denied injury, but reported that he had had pain in October 
1990 and then again before Christmas.  

Another January 1991 private medical record states that the 
veteran, a 51-year old fire inspector, had been seen that 
month for complaints of low back and right buttock pain.  He 
had reported that sometime in October 1990, he had been 
painting his deck, when he developed a little mild discomfort 
in his low back.  After that, he went on vacation, felt much 
better, and had no problems until sometime before Christmas, 
when he woke up one morning with stiffness in his low back 
and pain radiating down to his right buttock.  Clinically, 
there had been tightness in the low back muscles, especially 
on the right side, where muscle spasm was palpated.  He had 
stood with a slightly twisted trunk, and it had been painful 
for him to bend to the right.  Neurological examination of 
the lower extremities was negative.  X-rays which had been 
taken revealed degenerative spondylosis of the lumbar spine 
at multiple levels, and a possible spondylolisthesis at L4-5.  

In February 1991, the private physician reported that the 
veteran had had an MRI which had been consistent with 
degenerative disc disease at L3-4, L4-5, with lateral 
herniation to the right side at the third level and to the 
left side at the fourth level.  His symptoms in his low back 
persisted with some radicular involvement.  

An April 1997 sworn statement from H.K. states that he was 
writing it to substantiate the veteran's claim of injury 
sustained in Iceland on September 17, 1978.  The veteran 
slipped and fell about 25 feet into a landing craft and 
severely injured his legs and back.  He was placed on limited 
duty for the duration of active duty and had to walk with a 
cane and crutches for about five weeks.  

An April 1997 sworn statement from E.S. states that he saw 
the veteran falling from the pier and landing feet first in 
the boat.  The veteran was in extreme pain, holding his back 
and legs.  He was transported to the sick bay in Iceland.  

During the hearing which was held before the undersigned in 
May 1997, the veteran made no contentions that his current 
back disability resulted from his active service between 1954 
and 1957.  He stated that he had injured his back in the 
summer of 1978, when he had been on active duty for training 
in Keflavik, Iceland.  He was boarding a marine landing craft 
from a pier when there were 20-25 foot swells, and he fell 
off the pier into the landing craft on his ankles and the 
balls and heels of his feet, and rolled over onto his left 
side or his right side.   Transcript (T.) at 2-3.  He sort of 
admitted to having minor problems with his back after that, 
in his earlier years, and indicated that during the late 
1980's or early 1990's, his leg started to go numb and his 
back tightened up, and that is when he went to see the doctor 
whose records are referenced above.  T. 4.  He noted the 
August 1982 back treatment.  He had been wary of complaining 
while he was in the reserves, because they would not let 
people reenlist if they complained too much.  T. 4.  If he 
had complained, and they prevented him from completing his 20 
years, then he would not get benefits for being in the 
reserves for 20 years.  T. 5.  He treated himself for back 
spasms.  T. 5.  He had told his medical history to the doctor 
who performed his MRI in 1991, and that doctor said that what 
probably happened was that the veteran had landed on his feet 
and compressed his spine and herniated his disc when he fell 
into the marine landing craft in 1978, and that carrying the 
ladder in 1982 would not have caused the spine problem.  T. 
6.  In his younger years, though, the problem did not recur 
as often, and he would take aspirin for it.  T. 7.  

In response to the Board's July 1997 remand, a VA orthopedic 
examination of the veteran was conducted in November 1997.  
The orthopedist noted the statements from H.K. and E.S. as 
indicating that the veteran fell about 25 feet, landed on his 
feet, and had excruciating pain in his lower back and legs, 
and that, for this, he was given light duty and spent about 
five weeks on crutches.  The orthopedist reported that he had 
reviewed the claims folder, and felt that clinically, the 
veteran had a moderate to severe degenerative joint disease 
of the lower back.  He opined that "(c)ertainly, this is 
feasibly related to a fall with an axial load on his 
lumbosacral spine at a distance of 25 feet, which he 
sustained in 1978, and his service records appear that he has 
had days of symptoms since that time related to lower back 
problems."  

Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury which was incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303 (1998).  Service connection may be granted for 
any disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that it was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

Active military service includes any period of active duty 
for training during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24) (West 
1991).  

The United States Court of Veterans Appeals (Court) has held 
that laypersons are not capable of providing opinions as to 
matters which require medical expertise, such as the etiology 
of or diagnosis for a disability.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); Grottveit v. Derwinski, 5 Vet. 
App. 91, 93 (1993).   However, where the issue does not 
require medical expertise, lay testimony may be sufficient.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990), the United States Court 
of Veterans Appeals stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Analysis

The veteran's claim is well grounded, because there is 
medical evidence of a current back disability; the veteran's 
testimony as to an in-service injury to his back in June 
1978; and the November 1997 VA orthopedic examination report 
stating that his current back disability was feasibly related 
to a fall sustained in 1978.  See 38 U.S.C.A. § 5107(a) and 
Caluza v. Brown, 7 Vet. App. 498, 535 (1995) [in-service 
disease or injury shown by lay testimony, coupled with 
medical nexus and current disability evidence from physician, 
constitutes a well grounded claim]. 

In light of the well groundedness of the claim, the Board 
must determine whether VA has assisted the veteran as 
required by 38 U.S.C.A. § 5107.  The Board concludes that all 
necessary development has been accomplished.  In particular, 
the Board notes that its July 1997 remand for further 
development has been satisfied.  All evidence and development 
necessary for a fair and impartial decision on the veteran's 
claim has been obtained.  Accordingly, the claim may be 
discussed on the merits.  

A relationship between the veteran's current back disability 
and his back strain in 1957 is not at issue.  The only issue 
is whether a June 1978 back injury caused the current back 
disability.  

Determinations regarding service connection are to be based 
on review of the entire evidence of record.  See Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991); 38 C.F.R. § 3.303(a) 
(1997). The Board has the duty to assess the credibility and 
weight to be given to the evidence.  See Madden v. Gober, 125 
F. 3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein. 

The Board concludes that the evidence of record clearly 
establishes that the veteran fell into a landing craft in 
choppy seas in June 1978.   The veteran's testimony, the two 
"buddy" statements and the September 1978 treatment record 
all support the assertion that there was such a fall.

As to the nature of injuries he sustained in the fall, both 
the veteran and two individuals who were with him when the 
June 1978 incident happened state that he had a back injury 
at the time.  The veteran's disability was not diagnosed 
until many years after service, but there is some evidence of 
continuing symptomatology, including the August 1982 
treatment report and the veteran's sworn testimony as to 
self-treatment and on-and-off problems with it since the 
original injury.  Evidence to the contrary consists of 
essentially negative medical records for many years after the 
June 1978 incident.  The veteran has tried to explain this 
away by indicating that he covered up the back injury to 
protect his retirement benefits.  Clearly, the evidence is at 
best inconsistent as to the ongoing nature of a back problem 
after the June 1978 fall.  However, the VA orthopedist stated 
that the axial loading that would have occurred from a 25-
foot fall and landing on one's feet during such a fall 
feasibly caused the currently diagnosed back problems, in 
light of the continued symptomatology.  The orthopedist 
reviewed the record in making the opinion.

The Board believes that the VA physician's medical opinion 
concerning the etiology of the veteran's current back 
disability is entitled to great weight of evidentiary value.  
The examiner did not merely transcribe the veteran's 
statements, but rather reviewed the record and arrived at a 
medical conclusion based on the evidence.  The examiner's 
opinion thus constitutes competent medical nexus evidence.  
See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998). 

Although there is little medical evidence concerning back 
problems for a number of years after the fall in June 1978, 
and the veteran's statements to medical examiners have been 
inconsistent, the November 1997 VA examiner's opinion is 
strong evidence in favor of the claim.  After reviewing the 
evidence , the Board concludes that the evidence in this case 
is in relative equipoise.   See Gilbert, 1 Vet. App. at 55.  
The veteran should therefore be given the benefit of the 
doubt as to his claim.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  The benefit sought on appeal is accordingly 
granted.  

ORDER

Entitlement to service connection for a low back disability 
is granted.  



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

